Case 1:19-cv-01277-CMA-NYW Document 77 Filed 07/20/20 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                 Judge Christine M. Arguello


  Civil Action No. 19-cv-01277-CMA-NYW

  POPSOCKETS LLC,

         Plaintiff,

  v.

  ONLINE KING LLC,

         Defendant.
   ____________________________________________________________________________

                             ORDER FOR ADMINISTRATIVE CLOSURE


         This matter is before the Court sua sponte. Defendant Online King LLC filed a Chapter

  11 voluntary petition for bankruptcy in the United States Bankruptcy Court for the Eastern

  District of New York. See (Doc. # 76 at 1 n.1.) Pursuant to 11 U.S.C. § 362, an automatic stay

  is triggered upon the filing of a bankruptcy petition.

         Accordingly, the Court hereby ORDERS that the above-captioned case be STAYED and

  ADMINISTRATIVELY CLOSED, subject to reopening by Plaintiff upon filing with this Court

  either (1) an order from the United States Bankruptcy Court for the Eastern District of New York

  (Case No. 20-42591) granting relief from the automatic stay OR (2) a notice that the bankruptcy

  case has been dismissed without a discharge of this obligation having been granted. It is

         FURTHER ORDERED that, beginning January 1, 2021, Plaintiff shall file a report
Case 1:19-cv-01277-CMA-NYW Document 77 Filed 07/20/20 USDC Colorado Page 2 of 2




  regarding the status of the bankruptcy case on a quarterly basis, keeping the Court so informed.

         DATED: July 20, 2020


                                                     BY THE COURT:


                                                     _____________________________
                                                     CHRISTINE M. ARGUELLO
                                                     United States District Judge




                                                 2
